UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6595



FRANKIE L. MCCOY, SR.,

                                            Plaintiff - Appellant,

          versus

JAMES N. OWENS, CO II, Property Officer;
ANGELA E. JOHNSON, CO II, Administrative Rem-
edy Investigator; PAT GOINS, Classification
Counselor; UNKNOWN NAMED DEFENDANTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
2745-L)


Submitted:   June 20, 1996                  Decided:   July 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCoy v. Owens, No. CA-94-2745-L (D. Md. Mar. 27, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2